



AARON’S, INC.
AMENDED AND RESTATED
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
Effective May 8, 2019


1.Purpose. The purpose of the Aaron’s, Inc. Amended and Restated Compensation
Plan for Non-Employee Directors (this “Plan”) is to attract and retain
highly-qualified individuals who are not employed by Aaron’s, Inc. (the
“Company”) or any of its subsidiaries or affiliates to serve on the Company’s
Board of Directors and to provide such directors with rewards that motivate
superior oversight and protection of the Company’s business. This Plan aligns
the interests of the non-employee directors with the long-term interests of the
Company’s shareholders by providing that a significant part of such directors’
compensation is directly linked to the value of the Company’s common stock.


2.Definitions.
“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.
“Annual Retainer” means the annual fee payable by the Company to a Non-Employee
Director with respect to his or her service as a member of the Board as in
effect from time to time and as indicated in the attached Appendix I.
“Audit Committee” means the Audit Committee of the Board.
“Board” means the Board of Directors of the Company, as constituted from time to
time.
“Chair” means a Non-Employee Director occupying the seat of authority with
respect to the Board or a Committee.
“Chair Annual Retainer” or “Chair Quarterly Retainer” means the annual or
quarterly fee payable by the Company to a Chair with respect to his or her
service as a Chair as in effect from time to time and as indicated in the
attached Appendix I.
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.
“Committee” means a standing committee of the Board.
“Committee Chair” means the Non-Employee Director serving as the Chair of a
Committee.
“Common Stock” means the “common stock” of the Company as defined in the Equity
and Incentive Plan.
“Company” means Aaron’s, Inc., a Georgia corporation, including its successors
and assigns.
“Compensation Committee” means the Compensation Committee of the Board.
“Effective Date” means the date as of which this Plan is adopted by the Board.





--------------------------------------------------------------------------------





“Equity and Incentive Plan” means the Aaron’s, Inc. 2015 Equity and Incentive
Plan, as it may be amended from time to time.
“Fair Market Value” means “fair market value” as defined in the Equity and
Incentive Plan.
“Lead Director” means a Non-Employee Director occupying the seat of authority
with respect to the Board.
“Lead Director Annual Retainer” or “Lead Director Quarterly Retainer” means the
annual or quarterly fee payable by the Company to a Lead Director with respect
to his or her service as a Lead Director as in effect from time to time and as
indicated in the attached Appendix I.
“Nominating and Corporate Governance Committee” means the Nominating and
Corporate Governance Committee of the Board.
“Non-Employee Director” means a member of the Board who is not an officer or
employee of the Company or any of its subsidiaries or Affiliates.
“Plan” means this Aaron’s, Inc. Compensation Plan for Non-Employee Directors, as
set forth herein, as it may be amended from time to time.
“Quarterly Payment Dates” has the meaning set forth in Section 5.2 of this Plan.
“Quarterly Retainer” means the quarterly fee payable by the Company to a
Non-Employee Director with respect to his or her service as a member of the
Board as in effect from time to time and as indicated in the attached Appendix
I.
“RSU” has the meaning set forth in the Equity and Incentive Plan.
“Section 409A” means Section 409A of the Code and all authoritative interpretive
guidance issued thereunder.
3.Administration. This Plan shall be administered by the Compensation Committee
which shall have the authority to construe and interpret this Plan, prescribe,
amend and rescind rules relating to this Plan’s administration and take any
other actions necessary or desirable for the administration of this Plan. The
Compensation Committee may correct any defect or supply any omission or
reconcile any inconsistency or ambiguity in this Plan. The decisions of the
Compensation Committee shall be final and binding on all persons. All expenses
of administering this Plan shall be borne by the Company.
4.Eligibility. Each Non-Employee Director shall be eligible to receive the
compensation provided hereunder. For the avoidance of doubt, Directors who are
also employees of the Company or any of its subsidiaries or affiliates do not
receive additional compensation for service as a director and shall not be
eligible to participate in this Plan.
5.Non-Employee Director Compensation.
5.1Annual Retainers.
(a)Each Non-Employee Director who is elected or appointed to the Board shall
receive an Annual Retainer (or Chair Annual Retainer, or Lead Director Annual
Retainer, if any) for the Board term that commences on election or appointment
at such meeting. The amount of the Annual Retainer shall be





--------------------------------------------------------------------------------





determined by the Board from time to time and be set forth in the attached
Appendix I. The amount of a Chair Annual Retainer or Lead Director Annual
Retainer (if any) may be different from the Annual Retainers for other
Non-Employee Directors, as determined by the Board from time to time.
(b)Annual Retainers (including, for purposes of this Section 5.1, Chair Annual
Retainers, or Lead Director Annual Retainers, if any) shall be paid as set forth
in the attached Appendix I. To the extent any Annual Retainers are payable in
shares of Common Stock of the Company, the number of shares of Common Stock paid
shall be determined by dividing the dollar amount of the Annual Retainer(s) by
the Fair Market Value of a share of the Common Stock on the business day
immediately preceding the payment date, rounded down to the nearest whole share.
The vesting schedule(s) for such Annual Retainer(s) shall also be set forth in
the attached Appendix I.
5.2Quarterly Retainers.
(a)Each Non-Employee Director who is elected or appointed to the Board at an
annual meeting of shareholders shall receive a Quarterly Retainer for the
quarter in which such Non-Employee Director is elected or appointed. The amount
of the Quarterly Retainer shall be determined by the Board from time to time as
set forth in the attached Appendix I.
(b)Each Non-Employee Director who is appointed as a Chair or a Lead Director
shall receive a Chair Quarterly Retainer or Lead Director Quarterly Retainer, as
applicable, for the quarter in which such Non-Employee Director begins service
in such capacity. The amount of a Chair Quarterly Retainer or Lead Director
Quarterly Retainer, as applicable, may be different from the Quarterly Retainers
for other Non-Employee Directors, as determined by the Board from time to time.
(c)Except as otherwise provided herein, each Quarterly Retainer (including each
Chair Quarterly Retainer or Lead Director Quarterly Retainer, as applicable)
shall be paid in cash, in arrears, on the 10th business day after the end of
each calendar quarter (“Quarterly Payment Dates”).
(d)Each Non-Employee Director may elect to have the Company pay all or a portion
of his or her Quarterly Retainer(s) (and any Chair Quarterly Retainer or Lead
Director Quarterly Retainer, as applicable), in Common Stock, in lieu of cash by
submitting the form of election as set forth in the attached Appendix II. The
number of shares of Common Stock paid to each electing Non-Employee Director
shall be determined by dividing the dollar amount of the Quarterly Retainer(s)
(and/or any Chair Quarterly Retainer or Lead Director Quarterly Retainer, as
applicable) by the Fair Market Value of a share of Common Stock on the business
day immediately preceding the Quarterly Payment Date, rounded down to the
nearest whole share, and shall be paid/issued on the same schedule as Quarterly
Retainers (and any Chair Quarterly Retainer or Lead Director Quarterly Retainer,
as applicable) paid in cash. Any election by a Non-Employee Director to receive
or not receive his or her Quarterly Retainer(s) in Common Stock must be made
prior to the quarter for which cash payment or Common Stock issuance is desired,
or as may be determined by the Compensation Committee from time to time. Any
election must comply with all rules established from time to time by the Board,
including any insider trading policy or other similar policy.
6.Equity Compensation. Grants of equity awards made under this Plan shall be
made under the Equity and Incentive Plan as in effect from time to time, subject
to all of the applicable terms and conditions thereof, and only to the extent
that shares of Common Stock remain available for issuance under the Equity and
Incentive Plan. This Plan does not constitute a separate source of Common Stock
for the payment of equity compensation hereunder. The terms of the Equity and
Incentive Plan are fully incorporated into this Plan with respect to any equity
compensation paid hereunder. In the event of any inconsistency between the
Equity and Incentive Plan and this Plan with respect to equity compensation,





--------------------------------------------------------------------------------





the terms of the Equity and Incentive Plan shall control. Common stock issued
pursuant to this Plan shall be fully vested and unrestricted Common stock.
7.Total Compensation Limit. Notwithstanding any other provisions of this Plan,
in no event shall the aggregate dollar value of: (i) the Annual Retainer, as
measured by its Fair Market Value; (ii) all Quarterly Retainers; (iii) all Chair
Quarterly Retainers; and (iv) any other form of cash compensation, and/or other
grants of RSUs or other types of equity made under the Equity and Incentive Plan
or otherwise, earned by any Non-Employee Director in any fiscal year of the
Company exceed Seven Hundred Fifty Thousand Dollars ($750,000). Reimbursement of
expenses incurred by Non-Employee Directors in connection with carrying out
their duties as a Non-Employee Director of the Company shall not be included in
the determination of whether the compensation earned by any Non-Employee
Director exceeds the aforementioned limit on Non-Employee Director compensation.
8.General Provisions.
8.1.Pro-Rata Payments. A Non-Employee Director who is appointed or elected to
the Board after the annual meeting of shareholders shall receive a pro-rated
portion of the Annual Retainer and Quarterly Retainer for the Board term based
on the number of complete days of the calendar year and calendar quarter during
which the Non-Employee Director serves as a member of the Board, unless
otherwise determined by the Board.
8.2.No Fractional Shares of Common Stock. Notwithstanding any provision herein
to the contrary, in no case shall any fractional shares of Common Stock be
issued pursuant to this Plan. To the extent any fractional share of Common Stock
would otherwise be issued pursuant to this Plan, such fractional share shall be
rounded down to the nearest whole share.
8.3.Unfunded Obligations. The amounts to be paid to Non-Employee Directors under
this Plan are unfunded obligations of the Company. The Company is not required
to segregate any monies or other assets from its general funds with respect to
these obligations. Non-Employee Directors shall not have any preference or
security interest in any assets of the Company other than as a general unsecured
creditor.
8.4.No Right to Continued Board Membership. Neither this Plan nor any
compensation paid hereunder will confer on any Non-Employee Director the right
to continue to serve as a member of the Board or in any other capacity.
8.5.Non-Assignment. Any and all rights of a Non-Employee Director respecting
payments under this Plan may not be assigned, transferred, pledged or encumbered
in any manner, other than by will or the laws of descent and distribution, and
any attempt to do so shall be void.
8.6.Successors and Assigns. This Plan shall be binding on the Company and its
successors and assigns.
8.7.Entire Plan. This Plan, together with the Equity and Incentive Plan,
constitutes the entire plan with respect to the subject matter hereof and
supersedes all prior plans with respect to the subject matter hereof.
8.8.Compliance with Law. The obligations of the Company with respect to payments
under this Plan are subject to compliance with all applicable laws and
regulations.





--------------------------------------------------------------------------------





8.9.Term of Plan. This Plan shall become effective on the Effective Date and
will remain in effect until it is revised or terminated by further action of the
Board.
8.10.Termination and Amendment. The Board may at any time amend or modify this
Plan in whole or in part. Notwithstanding the foregoing, no amendment or
termination of this Plan may impair the right of a Non-Employee Director to
receive any amounts accrued hereunder prior to the effective date of such
amendment or termination.
8.11.Applicable Law. The law of the State of Georgia shall govern all questions
concerning the construction, validity and interpretation of this Plan, without
regard to such state’s conflict of law rules.
8.12.Section 409A. This Plan is intended to comply with the requirements of
Section 409A, to the extent applicable, and shall be interpreted accordingly.
Notwithstanding the foregoing, the Company makes no representations or covenants
that any compensation paid or awarded under this Plan will comply with Section
409A.
8.13.Withholding. To the extent required by applicable Federal, state or local
law, a Non-Employee Director must make arrangements satisfactory to the Company
for the payment of any withholding or similar tax obligations that arise in
connection with this Plan.
8.14.Severability. If any provision of this Plan shall for any reason be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and this Plan shall be construed as if such
invalid or unenforceable provision were omitted.
8.15.Headings. The headings of sections herein are included solely for
convenience and shall not affect the meaning of any of the provisions of this
Plan.
[Signature page follows]











































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Plan is executed as of May 8, 2019, the date the Board
approved this Plan, to be effective as of that same date.






AARON’S, INC.






By: /s/ Steven A. Michaels


Title: Chief Financial Officer, President of Strategic Operations













































































--------------------------------------------------------------------------------





Appendix I


Aaron’s, Inc. Compensation for Non-Employee Directors


Description
Amount
Comment
Annual Retainer - RSU
$125,000
 Granted on the date of the annual meeting of shareholders and vests on one-year
anniversary of date of grant.1  
Quarterly Retainer - Cash
$18,750
Can make election to receive shares of fully vested Common Stock as set forth in
Section 5.2(d) of the Plan. With respect to any Non-Employee Director who begins
or ends her or his service on the Board after the beginning but prior to the end
of a calendar quarter, the amount of the Quarterly Retainer paid to that
Non-Employee Director for that calendar quarter shall be the product of: (1) the
full amount of the Quarterly Retainer in effect at that time; multiplied by: (2)
a fraction, the numerator of which shall be the number of days during that
calendar quarter that she or he served as a Non-Employee Director, and the
denominator of which shall be the total number of days in that calendar quarter.

1 Pro rata accelerated vesting upon termination of Board service. New directors
who join the Board on a date other than the date of the annual meeting of
shareholders will receive a full equity award if they join the Board on a date
that is less than seven months after the date of the most recent annual meeting
of shareholders. The amount of equity granted to any new director who joins the
Board on a date that is seven months or more after the date of the most recent
annual meeting of shareholders will be determined by the Board in its
discretion.































































--------------------------------------------------------------------------------





Aaron’s, Inc. Compensation for Chairs


Description
Amount 2
Comment
Board Chair -
Quarterly Cash Retainer
$25,000
Amount is in addition to the quarterly cash retainer received by non-employee
directors of $18,750 set forth above. Can make election to receive shares of
fully vested Common Stock as set forth in Section 5.2(d) of the Plan.
Audit Committee Chair - Quarterly Cash Retainer
$5,000
Amount is in addition to the quarterly cash retainer received by non-employee
directors of $18,750 set forth above. Can make election to receive shares of
fully vested Common Stock as set forth in Section 5.2(d) of the Plan.
Compensation Committee Chair - Quarterly Cash Retainer
$3,750
Amount is in addition to the quarterly cash retainer received by non-employee
directors of $18,750 set forth above. Can make election to receive shares of
fully vested Common Stock as set forth in Section 5.2(d) of the Plan.
Nominating and Corporate Governance Committee Chair - Quarterly Cash Retainer
$2,500
Amount is in addition to the quarterly cash retainer received by non-employee
directors of $18,750 set forth above. Can make election to receive shares of
fully vested Common Stock as set forth in Section 5.2(d) of the Plan.



2 Where a Non-Employee Director becomes the Chair of the Board or any Board
Committee after the beginning but prior to the end of a calendar quarter, the
amount of the Chair Quarterly Retainer paid to that Non-Employee Director for
that calendar quarter shall be the product of: (1) the full amount of the Chair
Quarterly Retainer in effect at that time; multiplied by: (2) a fraction, the
numerator of which shall be the number of days during that calendar quarter that
the Non-Employee Director served as the Chair of the Board or the Board
Committee to which the Non-Employee Director has been appointed, and the
denominator of which shall be the total number of days in that calendar quarter.















































--------------------------------------------------------------------------------





Appendix II


AARON’S, INC.
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
Election to Receive Shares in Lieu of Cash
for quarterly retainers




To be effective for the 2016 term of the Board of Directors of Aaron’s, Inc.
(“Board Term”), commencing January 1, 2016 and any future Board Term as provided
below.


Election to Receive Shares


Pursuant to Section 5.2(d) of the Aaron’s, Inc. Compensation Plan for
Non-Employee Directors (the “Plan”), I hereby elect to receive all or a portion
of my Quarterly Retainers (and all or a portion of my Chair Quarterly Retainer
or Lead Director Quarterly Retainer, as applicable) (collectively, “Cash Fees”)
as further set forth below in shares of the Company’s common stock (“Shares”) in
lieu of cash in accordance with this election and the Plan. Capitalized terms
used but not defined herein shall have the meanings set forth in the Plan.


Quarterly Retainer Election
I hereby elect to receive _____% of the Quarterly Retainer(s) (and any Chair
Quarterly Retainer or Lead Director Quarterly Retainer, as applicable) due to me
on each Quarterly Payment Date in Shares having an equivalent value.


Type of Shares Issued


Shares issued in lieu of Cash Fees shall be fully vested and unrestricted shares
of the Company’s common stock issued pursuant to this Plan and the Aaron’s, Inc.
2015 Equity Incentive Plan (“Equity and Incentive Plan”), as in effect from time
to time. Notwithstanding the foregoing, if there are not sufficient Shares
available under the Equity and Incentive Plan for any reason, the Cash Fees will
be paid in cash.


Number of Shares


The number of Shares paid shall be determined by dividing the dollar amount of
the Cash Fees subject to the election by the Fair Market Value of a Share on the
business day immediately preceding the payment date, rounded down to the nearest
whole Share. Pursuant to Sections 5.2(d) and 7.2 of the Plan, the Company shall
not issue any fractional Shares.


Duration of Election


I understand that this election will continue in effect (including future Board
terms) until I timely submit a new election form modifying or revoking this
election.


Withholding


I understand and agree that the Company may take such action as it deems
necessary or appropriate to satisfy any obligations it may have to withhold
federal, state or local income or other taxes incurred by reason of payments
made pursuant to this Plan.







--------------------------------------------------------------------------------





Acknowledgement


I acknowledge receipt of a copy of the Plan and acknowledge and agree that this
election is made pursuant to the Plan and is subject to all of the terms and
conditions thereof.


I acknowledge that the Shares issued to me are also subject to the applicable
terms and conditions of the Equity and Incentive Plan as in effect from time to
time and acknowledge receipt of a copy of the Equity and Incentive Plan.




Signature of Non-Employee Director:
______________________________________________


Printed Name:_________________________________________________________________


Date: ________________________________________________________________________












RETURN COMPLETED FORM TO:








Accepted by Plan Administrator:
___________________________________________________


Printed Name:_________________________________________________________________


Date: _________________________________________________________________________







